         Case 8:19-cr-00228-PWG Document 62 Filed 07/17/20 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

    UNITED STATES OF AMERICA                   *
                                               *
         v.                                    *      CRIM. NO. PWG-19-228
                                               *
    SEUN BANJO OJEDOKUN,                       *
                                               *
                Defendant                      *
                                               *
                                           ********
                CONSOLIDATED OPPOSITION TO DEFENSE MOTIONS

        The defendant, through former and present counsel, has filed three motions: a motion to

suppress his incriminating statements, ECF No. 20; a motion to suppress an email search warrant,

ECF No. 54; and a motion to suppress the contents of his cell phone, ECF No. 55. None of the

motions have merit. For the reasons below, each should be denied.

                                         Argument

        A.     Motion to Suppress Email Search Warrant

       On August 28, 2014, based on a 50-page affidavit of Agent Custer, United States Magistrate

Judge Charles B. Day authorized a search warrant for 19 email accounts associated with the

defendant and his co-conspirators. See Exhibit A (filed under seal) (hereinafter, the “Custer

Affidavit”). The Government intends to introduce information obtained from the warrant at trial.

In what can only be described as a “bare bones” motion, the defendant moves to suppress the

contents of the only one of the 19 email accounts for which he has standing, Target Email 16. 1 See

ECF No. 54. His motion is meritless and should be denied.




1
 The defendant’s motion alludes to two of the defendant’s other email accounts that were allegedly
“apparently warrantlessly searched.” The Government is unfamiliar with any warrantless search
of those two accounts.
                                                1
           Case 8:19-cr-00228-PWG Document 62 Filed 07/17/20 Page 2 of 9



                 1.      Applicable Legal Standard

          When issuing a warrant and making a probable cause determination, judges use a “totality

of the circumstances analysis.” United States v. Grossman, 400 F.3d 212, 217 (4th Cir. 2005).

The issuing judge is in the best position to determine if probable cause has been established in

light of the circumstances as they appear at the time. The magistrate judge’s decision is one that

courts review with “great deference.” Id. “Probable cause is a fluid concept—turning on the

assessment of probabilities in particular factual contexts—not readily, or even usefully, reduced

to a neat set of legal rules.” Illinois v. Gates, 462 U.S. 213, 232 (1983). The probable cause

determination is a “practical, common-sense decision whether, given all the circumstances set

forth in the affidavit before him . . . there is a fair probability that contraband or evidence of a

crime will be found in a particular place.” Gates, 462 U.S. at 238. See also Grossman, 400 F.3d

at 217.

                 2.      The Warrant Was Supported by Probable Cause

          The Custer Affidavit in support of the warrant begins with an explanation of Agent Custer’s

background, training, and knowledge, including his personal participation in the investigation and

his resolve in obtaining at least three prior search warrants while investigating the wide-ranging

conspiracy. Exhibit A at 1-5. The Custer Affidavit expends much ink summarizing the scheme

to defraud, identifies specific victims with particularity, links victims to the email accounts sought

to be searched, and also links prior warrant returns to the email accounts now sought. Id. at 5-35.

A prior warrant had uncovered evidence that one of the lead defendants, Mukhtar Danjuma

Haruna, used one of his email accounts “to coordinate the distribution of proceeds from the fraud

scheme.” Id. at 24-25. Further, the Haruna email account had “regularly received emails from

TARGET ACCOUNTS 2-17 containing evidence of fraud.” Id. at 25. The defendant’s email

account, Target Email 16, was one of those accounts. The Custer Affidavit included as Exhibit 1
                                                   2
         Case 8:19-cr-00228-PWG Document 62 Filed 07/17/20 Page 3 of 9



examples of several of the fraud-related emails. A review of the included image sent to Haruna

from Target Email 16 shows substantial circumstantial evidence of wire fraud: a single image of

an ATM receipt showing a $2,800 deposit into one of charged co-conspirator Ogundele’s bank

accounts (ending in x4126), which as the Court knows is wheelhouse evidence of the wire fraud

scheme. Id. at 45. Further, the email from Target Email 16 to Haruna, dated April 26, 2014, falls

squarely in the timeframe of the fraud money deposits described in the August 2014 warrant, which

shows 28 deposit slips from Haruna’s email account from April 2014. Id. at 28-29.

       Notwithstanding the overwhelming basis for the warrant, the defendant complains that the

Custer Affidavit only includes one image from Target Email 16 and that “[n]othing on the face of

the receipt was indicative of any criminal activity.” ECF No. 54-1. This terse description ignores

the remainder of the affidavit, in which Agent Custer links Target Email 16 to the other 18 email

addresses, and describes in detail how images just like the one in Target Email 16 were used to

further the wire fraud conspiracy. The defendant’s argument also minimizes the basis of Agent

Custer’s reasonable and supported belief that Target Email 16 would contain evidence of criminal

activity, going so far as to mischaracterize Agent Custer’s 50-page affidavit as not just “bare

bones” but “utterly lacking in bones.” The defendant fails to point to any case in which an ample,

supported 50-page affidavit in support of a search warrant was found not to contain probable cause.

       Contrary to the defendant’s bald assertions, the Custer Affidavit’s detailed narrative of the

evidence against the defendant was more than enough for Magistrate Judge Day to find probable

cause for the FBI to search the defendant’s email account. The specific evidence showing that the

defendant’s email account was being used to further criminal activity was above and beyond what

the Fourth Circuit requires. See Grossman, 400 F.3d at 217 (noting that “the nexus between the

place to be searched and the items to be seized may be established by the nature of the item and



                                                 3
         Case 8:19-cr-00228-PWG Document 62 Filed 07/17/20 Page 4 of 9



the normal inferences of where one would likely keep such evidence”) (internal citations and

quotation marks omitted). Accordingly, the defendant’s motion should be denied.

               3.      The Good-Faith Exception Applies

       In the event that the Court strikes down the search warrant for any reason, it should apply

the good-faith exception and decline to suppress the information obtained from the warrant,

because law enforcement acted in objectively reasonable reliance on the warrant. See United

States v. Leon, 468 U.S. 897, 922 (1984); United States v. Perez, 393 F.3d 457, 460 (4th Cir. 2004);

United States v. Lalor, 996 F.2d 1578, 1583 (4th Cir. 1993) (noting that the good-faith exception

provides that “evidence obtained from an invalidated search warrant will be suppressed only if the

officers were dishonest or reckless in preparing their affidavit or could not have harbored an

objectively reasonable belief in the existence of probable cause”). The defendant expends little

effort arguing that the good-faith exception does not apply. See ECF No. 54-1 at 4. It clearly does.

Agent Custer was seeking at least his fourth email warrant while investigating numerous actors in

the wide-ranging conspiracy.

       B.      Motion to Suppress Statements

       The defendant claims that his statements on April 25, 2019, should be suppressed because

he was in custody, thereby triggering Fourth Amendment protection, and he did not waive his

Miranda rights. ECF No. 28 at 2. Since the defendant was not in custody at the time of his

voluntary interview with two FBI agents, the agents had no obligation to inform the defendant

of his Miranda rights. His motion should be denied.

               1.      Applicable Legal Standard

       Not every contact between law enforcement officers and citizens constitutes a Fourth

Amendment “seizure.” Terry v. Ohio, 392 U.S. 1, 19 n.16 (1968). “A seizure warranting Fourth

Amendment protection occurs when in view of the totality of the circumstances, a reasonable
                                                 4
            Case 8:19-cr-00228-PWG Document 62 Filed 07/17/20 Page 5 of 9



person would not feel free to leave or otherwise to terminate an encounter with police.” United

States v. Watson, 703 F.3d 684, 689 (4th Cir. 2013) (citing United States v. Lattimore, 87 F.3d

647, 653 (4th Cir. 1996)). As a general rule, a seizure requires either the use of physical force or,

absent the use of such force, a submission to an officer’s assertion of authority. See California v.

Hodari D., 499 U.S. 621, 626 (1991).

        “Circumstances where the citizen would feel free to go, but stays and has a dialogue with

the officer, are considered consensual, and therefore do not implicate the Fourth Amendment.”

United States v. Weaver, 282 F.3d 302, 309 (4th Cir. 2002). “While most citizens will respond to

a police request, the fact that people do so, and do so without being told they are free not to

respond, hardly eliminates the consensual nature of the response.” I.N.S. v. Delgado, 466 U.S.

210, 216 (1984). In applying the totality of the circumstances test, courts look to numerous factors

including the time, place, and purpose of the encounter; the words used by the officer; the officer’s

tone of voice and general demeanor; the officer’s statements to others present during the

encounter; the threatening presence of several officers; the potential display of a weapon by an

officer; and the physical touching by the police of the citizen. See Florida v. Bostick, 501 U.S.

429, 437 (1991); Michigan v. Chesternut, 486 U.S. 567, 571-76 (1988); United States v.

Mendenhall, 446 U.S. 544, 554 (1980).

                2.     The Defendant Was Not In Custody.

       Agent testimony at a motions hearing will establish the facts relevant to the Court’s

analysis.    The Government believes the agent testimony will include certain information

documented in the FD-302 of the consensual interview on April 25, 2019. See Exhibit B (filed

under seal). Moreover, here the Court has the benefit of an audio recording of the entire encounter

between the defendant and FBI agents. See Exhibit C (audio recording filed under seal).



                                                  5
         Case 8:19-cr-00228-PWG Document 62 Filed 07/17/20 Page 6 of 9



       Initially, and fundamentally, no seizure occurred here because (1) agents did not use force,

and the defendant does not contend otherwise, and (2) agents made no assertion of authority, so

the defendant did not submit to the assertion that was not made. The defendant, who was in his

own residence, voluntarily allowed two FBI agents into his home. 2 Exhibit C at 00:51–1:20. At

the inception of the interview, agents advised the defendant that “this is a completely voluntary

interview, okay. So if you don’t want to answer my questions, you don’t have to. But I think you

might have some information that can help us out.” Id. at 1:45–2:04. The defendant responded,

“Okay.” During the interview, the defendant was in possession of his cell phone, which the

defendant used to contact his boss from his place of employment to let him know that the

defendant would be late to work. Id. at 29:30–31:40. See United States v. Hargrove, 625 F.3d

170, 179 (4th Cir. 2010) (finding no custody during search warrant in which roughly fifteen agents

participated, defendant was not handcuffed, no firearms were drawn, and no threats were made).

Also during the interview, the defendant provided the agents with voluntarily consent to search

his phone—which entailed signing a consent form in which he acknowledged his right to refuse

consent. See Exhibit C (31:40–32:25); Exhibit D. The defendant, who acknowledged being able

to read and write the English language, Exhibit C at 32:31–32:37, at any time could have ceased

talking. Instead, the defendant chose to speak. 3 The defendant knew that he was not in custody

and knew that he had no obligation to consent to questioning, but instead consented to an interview

in which he gave incriminating statements. Any claim to the contrary is factually unfounded.




2
  The defendant’s motion erroneously claims that eight federal agents were involved in the
interview. ECF No. 20 at 2.
3
 The defendant’s motion erroneously claims that the defendant “was directed to make a statement
and did so.” ECF No. 20 at 2. The audio recording puts the lie to this claim.
                                                 6
         Case 8:19-cr-00228-PWG Document 62 Filed 07/17/20 Page 7 of 9



       Notwithstanding the clear caselaw and attendant facts, the defendant claims that he would

have been arrested had he chosen not to voluntarily speak, and therefore—even though he had

no idea he would have been arrested at the time he voluntarily spoke—his statement should be

deemed to be custodial. ECF No. 20 at 2. The defendant cites no caselaw in support his position.

That likely is because the caselaw, which requires an objective test, is to the contrary. See United

States v. Mikerin, 2015 WL 2227698, at **4-6 (D. Md. May 7, 2015) (Chuang, J.). 4

               3.      The Defendant’s Statement Was Voluntary.

       In an aside, the defendant claims that his April 12, 2016, statements should be suppressed

because they were not voluntary within the meaning of the Fourth Amendment. ECF No. 20 at 3.

The argument is not fleshed out in the motion, and it is hard for the Government to respond to an

argument left unmade. Nonetheless, we submit the below.

       The voluntariness of a defendant’s statements depends on the “totality of all the

surrounding circumstances,” including the characteristics of the defendant, the setting of the

interview, and the details of the interrogation. United States v. Wertz, 625 F.2d 1128, 1134 (4th

Cir. 1980); Spano v. New York, 360 U.S. 315, 322-23 (1959). In weighing the voluntariness of

statements, the crucial test is whether a defendant’s will has been “overborne” or his “capacity for

self-determination critically impaired.” Schneckloth v. Bustamonte, 412 U.S. 218, 225 (1973).




4
  The defendant’s motion to suppress focuses only on the interview with FBI agents at his
residence. By failing to make the argument, the defendant apparently concedes the propriety of
certain other statements he made that day. For example, at the conclusion of the interview at the
residence, Agent Custer informed the defendant that a warrant commanded the defendant’s arrest.
Exhibit C at 1:09:30. When the defendant was placed under arrest, Agent Custer advised the
defendant of his Miranda rights. Exhibit C at 1:14-15–1:15:15. A later portion of the audio
recording covers a time when the defendant undoubtedly was in custody and had been advised of
his Miranda rights, at the FBI field office in Chicago after having been arrested by the FBI agents.
During this encounter, the defendant agreed that he “got involved with the wrong people.”
Exhibit C at 2:52:00–2:52:15.
                                                 7
         Case 8:19-cr-00228-PWG Document 62 Filed 07/17/20 Page 8 of 9



Voluntariness is not, however, “equated to the absolute absence of intimidation,” since such a test

would render virtually all statements involuntary. Wertz, 625 F.2d at 1134.

       Based on the circumstances outlined in the FD-302 and heard on the audio recording, and

as will be expanded on during the motions hearing, the defendant cannot persuasively claim that

his statements were involuntary. The defendant’s will was not overborne. No guns were drawn

by the two agents. Cf. United States v. Cristobal, 293 F.3d 134, 141 (4th Cir. 2002) (finding that

the presence of multiple agents outside a suspect’s hospital room did not defeat the voluntariness

of the statements because only one agent actually interviewed the suspect). The defendant, aged

35 at the time, was fully clothed during the consensual interview and not restrained or touched in

any way. The defendant was told he was free to refuse to answer questions and used his telephone

to contact his boss. The agents’ actions during the consensual interview did not effect a seizure

of the defendant within the meaning of the Fourth Amendment. The defendant’s statements were

voluntary and should not be suppressed. 5

       C.      Motion to Suppress Cell Phone Contents

       The defendant moves to suppress the contents of his cell phone. ECF No. 55. In his

motion, the defendant erroneously claims that “eight federal agents . . . interrogated him in the

absence of Miranda rights advice, directed him to produce his cell phone, directed him to consent

to a search of his cell phone, and seized that cell phone.” ECF No. 55 at 1. The defendant’s

allegations stand in contrast to the crisp audio recording, in which the defendant voluntarily

consents to two agents searching his cell phone. See Exhibit C (31:40–32:25); Exhibit D. In any

event, even if a Miranda violation occurred (it did not), the contents of the cell phone could not be


5
  In his motion to suppress his statement, the defendant makes a subsidiary claim that, if his
statement is suppressed, the contents of his cell phone should be suppressed as fruit of the
poisonous tree. ECF No. 20 at 3. Since the defendant filed a separate motion to suppress the
contents of his cell phone, ECF No. 55, the Government will respond only to the distinct motion.
                                                 8
         Case 8:19-cr-00228-PWG Document 62 Filed 07/17/20 Page 9 of 9



suppressed, based on binding Supreme Court and Fourth Circuit caselaw. See United States v.

Patane, 542 U.S. at 633 (2004) (holding that tangible evidence derived from voluntary statements

obtained in violation of Miranda do not merit suppression); United States v. Ogundele, 933 F.3d

302, 309-310 (4th Cir. 2019) (same, and affirming district court ruling by Grimm, J., with respect

to cell phone contents).

                                          Conclusion

      The Court should deny the defendant’s motions.



                                                Respectfully submitted,

                                                Robert K. Hur
                                                United States Attorney

                                           By: /s/
                                               Thomas P. Windom
                                               Assistant United States Attorney




                                                9
